Case 8:19-cr-00400-WFJ-TGW Document 18 Filed 09/09/19 Page 1 of 3 PagelD 32

os . }
ed

UNITED STATES DISTRICT COURT ~
MIDDLE DISTRICT OF FLORIDA |
TAMPA DIVISION

UNITED STATES OF AMERICA
gare dool o% Tew

18 U.S.C. § 844(f)(1)

V. CASE NO.

MARK EDWARD ALLEN

INFORMATION
The United States Attorney charges:
COUNT ONE

On or about May 29, 2019, in the Middle District of Florida, the

defendant,
MARK EDWARD ALLEN

maliciously attempted to damage and destroy personal and real property, that
is, a gate and surrounding land, in whole and in part owned and possessed by,
and leased to, the United States Department of Veterans Affairs, a department
and agency of the United States, by means of an explosive.

In violation of 18 U.S.C. § 844(f)(1).
Case 8:19-cr-00400-WFJ-TGW Document 18 Filed 09/09/19 Page 2 of 3 PagelD 33

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 981(a), 18 U.S.C. § 844(c), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 844(f), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C), any property constituting, or derived from, proceeds the
defendant obtained directly, or indirectly, as a result of such violation. In
addition, pursuant to 18 U.S.C. §§ 844(c), 981(a), and 28 U.S.C. § 2461(c), the
defendant shall forfeit to the United States all explosives, explosive materials,
and firearms, as defined in section 5845(a) involved in or used in the violation.

3. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,
Case 8:19-cr-00400-WFJ-TGW Document 18 Filed 09/09/19 Page 3 of 3 PagelD 34

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ
United Stafes Attorney

Daniel Geored
Assistant United States Attorney

 

Assistant United States Attorney
Chief, National Security and
Cybercrime Section
